Citation Nr: 0938498	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-34 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Regional 
Office (RO) in Montgomery, Alabama, which granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  In a February 2006 rating decision, issued in March 
2006, the RO increased the Veteran's initial disability 
rating for PTSD to 30 percent, and in an April 2006 rating 
decision, the RO increased the disability rating to 50 
percent, as of the date of the Veteran's claim.


FINDINGS OF FACT

On September 15, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he was satisfied with the decision 
regarding his appeal and wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from the Veteran's notice of 
disagreement (NOD) with a May 2005 rating decision, which 
granted service connection for PTSD and assigned an initial 
disability rating of 10 percent.  In a February 2005 rating 
decision, the Veteran's disability rating was subsequently 
increased to 30 percent.   In November 2006, the Veteran 
submitted a VA Form 9 Substantive Appeal.  In an April 2008 
rating decision, the RO increased the Veteran's initial 
disability rating to 50 percent, as of the date of his claim 
in January 2005.

In a statement received by the Board on September 15, 2009, 
the appellant indicated that he was satisfied with his 
disability rating and wished to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


